EXHIBIT 10.1

LETTERHEAD OF UNICREDIT BANK AUSTRIA AG

 

LETTER OF RESPONSE

﻿

﻿

 

 

 

 

 

 

 

 

 

 

 

 

Century Resorts Management GmbH

Untere Viaduktgasse 2

1030 Vienna

FirmenkundenCenter [Corporate clients centre], Vienna south

Rennweg 33B

1030 Vienna

 

﻿

Loan agreement

﻿

Dear Sir / Madam,

﻿

In reference to the talks held with you, we wish to inform you that we are
willing to place a revolving credit at your disposal up to the amount of EUR
7,000,000.00 (in words: seven million and 00/100 Euro) at the conditions given
below. According to the agreement, the above credit can be used in the form of a
fixed-rate loan. It may also be used in the following currencies: US-Dollar
(USD).

﻿

You authorised us to open the necessary accounts to technically process this
loan in the respective currency. For the account number(s), please refer to the
bank statement(s) or booking confirmation(s) that are sent to you.

﻿

﻿

Conditions/fees

﻿

The following conditions apply to this loan:

0.2 

% per quarter

Loan commission, calculated from the accepted credit line 360 calendar days in
advance, charged once each quarter.

2.0 

% per annum

Overdraft fee if the general limit is exceeded, charged once each quarter.

16.5 

% per annum

Arrears interest, calculated from the due date of the loan on a current account
basis, retrospectively, charged once each quarter

﻿

If fixed-rate loans are used, monthly advance amounts can be used with a term of
1, 3, 6, 9 or 12 months, whereby if the fixed-rate loans are extended, a total
term of 12 months per fixed-rate loans cannot be exceeded.

﻿

The interest rate will be re-determined for each interest period, two business
days in advance, based on the EURIBOR for the same period that was valid on this
day, pursuant to Reuters "EURIBOR" plus a margin of 1.5%, rounded up to the next
0.1%.

﻿

On the third business day at the latest before the beginning of every interest
period, you will let us know your preferred term. If you do not send us this
information by said date, the subsequent interest period will have the same term
as the previous one.

﻿

The first interest period will begin on the day on which you draw from the loan,
and any subsequent withdrawal thereafter. An interest period that ends on a day
on a non-business day will not end until the next business day; if this would
mean the end of this interest period being delayed until another calendar month,
this interest period will end on the business day immediately before the
original close of this interest period.

﻿





--------------------------------------------------------------------------------

 

If the above indicator is negative or likely to become negative, a lower limit
is hereby agreed that interest will be charged at a percentage of 0% (zero
percent). The Borrower will thus pay at least the surcharge agreed on in the
previous paragraph (e.g. indicator minus 0.5% and surcharge of 1.5% = borrowing
rate for customer 1.5%).

﻿

If the indicator then becomes positive again, this will be applied for the
interest settlement. This means that the Borrower will again pay the positive
indicator, plus the agreed surcharge (e.g. indicator minus 0.25% and surcharge
of 1.5% = borrowing rate for customer 1.75%).

﻿

If the agreed indicator for the interest rate commitment is no longer announced
in the future, the Lender will adapt the interest rate based on an indicator
that comes closest to the indicator hereby agreed. In this case, the Lender will
inform the Borrower of the new indicator

﻿

It is hereby agreed that for the interest rate agreement herein, the current
legal and/or economic framework conditions, the Borrower's financial situation,
of which the Lender is informed or currently aware, as well as the use of the
banking services provided by the Lender in compliance with the contract (see the
point "Use of banking services" of the Other Provisions of the loan agreement),
will form the basis for the business.

﻿

If, therefore:

﻿

-



following a change to the legal and/or economic framework conditions, the costs
of the Lender for maintaining/refinancing the loan increase, and/or

﻿

-



the current economic situation of the Borrower has changed for the worse after
the Lender has made its reasoned assessment and/or circumstances have arisen or
became known since then, which justify an increased risk evaluation of the
Lender's claims, whereby such a change can also be assumed in the event that the
obligation to present the financial statements is not met, in spite of a
reminder being sent, and/or

﻿

-



after the reasoned assessment of the Lender, it turns out that the other agreed
banking services have been unused by the Borrower for an extended period of
time,

﻿

the Lender will offer to negotiate with the Borrower, with the aim of laying
down new conditions that take the changed circumstances into reasonable account,
preferably by mutual agreement.





--------------------------------------------------------------------------------

 

If, within a time limit of one month, no agreement is reached, the Lender is
entitled to terminate the interest rate agreement in question with immediate
effect, and to arrange for reasonable new conditions to be laid down that take
into account the changed circumstances. In this case, the Borrower is entitled
to terminate the loan arrangement with immediate effect.

﻿

You undertake to pay separately the interest and costs charged to the credit
account, insofar as they are not covered by the balance or the credit line, at
the latest 14 days after they have been entered.

The following expenses will be charged for opening the credit line:

﻿

The following conditions apply to this loan, if withdrawals are made in a
foreign currency:

﻿

2.0% per annum

 

Overdraft fee if the general limit is exceeded, charged once each quarter.

16.5% per annum

 

Arrears interest, calculated from the due date of the loan on a current account
basis, retrospectively, charged once each quarter

﻿

If roll-over tranches are used, advance amounts can be used with a term of 1, 3,
6, 9 or 12 months, whereby if the fixed-rate loans are extended, a total term of
12 months per fixed-rate loans cannot be exceeded.

﻿

The interest rate will be re-determined for each interest period, two business
days in advance, based on the LIBOR for the same period that was valid on this
day, pursuant to Reuters "EURIBOR" plus a margin of 1.5%, rounded up to the next
0.1%.

﻿

On the third business day at the latest before the beginning of every interest
period, you will let us know your preferred term. If you do not send us this
information by said date, the subsequent interest period will have the same term
as the previous one.

﻿

The first interest period will begin on the day on which you draw from the loan,
and any subsequent withdrawal thereafter. An interest period that ends on a day
on a non-business day will not end until the next business day; if this would
mean the end of this interest period being delayed until another calendar month,
this interest period will end on the business day immediately before the
original close of this interest period.

﻿

The interest rate is 1.5% above the LIBOR rate that is valid on the day, rounded
up to the next 0.1%. Interest is charged retrospectively at the end of each
quarter. The interest rate will be adjusted on the first banking day of each
month and will be effective for the current month. For this adjustment, the
LIBOR interest rate for one-month monies will be used, as published by the ICE
Benchmark Administration Limited on the Reuters sites "FRBD", in the currency in
which the loan is due.

﻿

If the above indicator is negative or likely to become negative, a lower limit
is hereby agreed that interest will be charged at a percentage of 0% (zero
percent). The Borrower will thus pay at least the surcharge agreed on in the
previous paragraph (e.g. indicator minus 0.5% and surcharge of 1.5% = borrowing
rate for customer 1.5%).

﻿

If the indicator then becomes positive again, this will be applied for the
interest settlement. This means that the Borrower will again pay the positive
indicator, plus the agreed surcharge (e.g. indicator minus 0.25% and surcharge
of 1.5% = borrowing rate for customer 1.75%).

﻿

If the agreed indicator for the interest rate commitment is no longer announced
in the future, the Lender will adapt the interest rate based on an indicator
that comes closest to the indicator hereby agreed. In this case, the Lender will
inform the Borrower of the new indicator

﻿





--------------------------------------------------------------------------------

 

It is hereby agreed that for the interest rate agreement herein, the current
legal and/or economic framework conditions, the Borrower's financial situation,
of which the Lender is informed or currently aware, as well as the use of the
banking services provided by the Lender in compliance with the contract (see the
point "Use of banking services" of the Other Provisions of the loan agreement),
will form the basis for the business.

﻿

If, therefore:

﻿

-



following a change to the legal and/or economic framework conditions, the costs
of the Lender for maintaining/refinancing the loan increase, and/or

﻿

-



the current economic situation of the Borrower has changed for the worse after
the Lender has made its reasoned assessment and/or circumstances have arisen or
became known since then, which justify an increased risk evaluation of the
Lender's claims, whereby such a change can also be assumed in the event that the
obligation to present the financial statements is not met, in spite of a
reminder being sent, and/or

﻿

-



after the reasoned assessment of the Lender, it turns out that the other agreed
banking services have been unused by the Borrower for an extended period of
time,

﻿

the Lender will offer to negotiate with the Borrower, with the aim of laying
down new conditions that take the changed circumstances into reasonable account,
preferably by mutual agreement.

﻿

If, within a time limit of one month, no agreement is reached, the Lender is
entitled to terminate the interest rate agreement in question with immediate
effect, and to arrange for reasonable new conditions to be laid down that take
into account the changed circumstances. In this case, the Borrower is entitled
to terminate the loan arrangement with immediate effect.

﻿

The following expenses will be charged for opening the credit line:

﻿

Processing fees

EUR

0.00 

 

Opening commission

EUR

24,500.00 

 

﻿

By countersigning this loan commitment, any expenses that have already been
incurred up until now will be payable. Should the loan commitment not be
accepted, these expenses will be due upon expiry of the period of validity of
this loan commitment.

﻿

Term

﻿

The loan will available to you until further notice.

﻿

Regardless of this, the loan arrangement can be terminated by either party, with
reference to the respectively drawn (partial) credit line, fully or in part,
effective for three months, with reference to the respectively non-drawn
(partial) credit line, however with immediate effect and at any time, by
registered letter.

﻿





--------------------------------------------------------------------------------

 



Securities

﻿

For the (further) collateralisation of the loan/credit in question, and for all
future loan/credit arrangements, the Lender will need:

﻿

the handover of 2 blank bills of exchange together with a declaration from the
Borrower stating the intended use, accepted by the company, Century Resorts
Management GmbH.

﻿

Guarantee to the amount of EUR 7,000,000.00 from the company, Century Casinos,
Inc., in accordance with a separate declaration

﻿

General provisions for roll-over tranches

﻿

On the third business day at the latest before the beginning of every interest
period, you will let us know your preferred term. If you do not send us this
information by said date, the subsequent interest period will have the same term
as the previous one.

﻿

On each expiry date of the agreed roll-over periods, you have the option to
convert the outstanding credit amount into Euro, or one of the foreign
currencies overleaf, entirely at your own risk. We must receive a written
communication to this effect at least 3 days before the respective effective
date.

﻿

The first interest period will begin on the day on which you draw from the loan,
and any subsequent withdrawal thereafter. An interest period that ends on a day
on a non-business day will not end until the next business day; if this would
mean the end of this interest period being delayed until another calendar month,
this interest period will end on the business day immediately before the
original close of this interest period.

﻿

A business day is any day on which commercial banks are open to the public and
carry out foreign exchange transactions, in Vienna and the main trading hub of
the respective currency (or, differently, also at the local of the central bank
of the Country in which the respective currency is the official currency).

﻿

General provisions for drawing from the loan in foreign currencies

﻿

If, due to changes to the statutory or economic framework conditions, or due to
the impossibility to present the refinancing on the international money markets,
we are unable to continue to provide the foreign currency loan, we are entitled
to convert the outstanding foreign currency amount, plus accrued interests and
costs, into Euro and at any time.

﻿

If, owing to exchange rate fluctuations, the counter-value in Euro of all
outstanding parts of the loan were to exceed the credit lending ceiling
resulting from the repayment plan, at our request, you will make any repayments
necessary to reduce the outstanding amount to the credit lending ceiling that
results from the repayment plan, or provided securities to this extent.

﻿

If, due to the development on the exchange market, the exchange rate risk of the
foreign currency rises and we do not receive sufficient collateral within a
reasonable period of time, or, if to legal or other circumstances for which we
are not responsible, the refinancing in the foreign currency is no longer
possible, or the loan becomes due for repayment in full and is not reduced in
spite of a reminder, we are entitled to convert the outstanding amount due in
foreign currency into the domestic currency, sending you due notification. In
this case, we will charge any expenses and exchange rate differences incurred to
your transaction account.

﻿

All payments are to be made without deducting or withholding any present or
future taxes, duties or fees, expenses or other costs (excluding income tax of
the Lender, which will be levied in Austria), of any type whatsoever. If you are
obligated at any time to make such deductions or retentions on said payments,



--------------------------------------------------------------------------------

 

you must make payments in such an amount that we, once these payments have been
made, receive the agreed amounts in full.

﻿

You and any guarantors (jointly liable persons, pledgors) expressly confirm that
you have been informed by us as part of a detailed personal consultation
session, about the possible risks of taking out a loan in foreign currency, and
in particular that you acknowledge that in the case of exchange rate
fluctuations (in a direct comparison with Euro financings), this may result in
higher repayment amounts.

﻿

It is hereby agreed that all relevant risks (in particular also the exchange and
conversion risk) is borne entirely by you, and you will independently enquire
about the current developments in foreign exchange rates in your own interest.

﻿

We are entitled to refuse to carry out conversion orders if this could lead, in
our reasoned judgement, to a higher risk evaluation of our claims, and
sufficient (additional) collateral is not effectively provided.

﻿

Further agreements.

﻿

In accordance with the agreement, we have noted that you will use means from the
financing in question for acquisitions and for extending or outfitting existing
or new businesses in the gambling industry in the following core markets of your
group – European Union, Canada, Bermuda, Georgia and the United States of
America.

﻿

SANCTIONS CLAUSE

﻿

1.



Definitions

“Sanctions” are all economic, financial or trade sanction laws, ordinances,
implementing regulations, restrictive measures or other sanctioning systems,
which are [sic] by: 

(a) the United Nations;

(b) the European Union;

(c) the United States of America;

(d) the Republic of Austria;

(e) the United Kingdom;

(f) the government, any public institution, authority and/or any office of the
persons listed in (a) to (e); and/or

(g) any other government, public institution, authority and/or any other office
with jurisdiction over a party to the contract and/or the company in its group;

﻿

"sanctioned Country" is any Country or area, or the government thereof, which
is/are subject to national or territorial sanctions. 

"sanctioned person" is a person (including legal persons, organisations and
institutions) who is sanctioned or who/which is held or controlled by such a
person.

﻿

2.



Assurance

Sanctions (recurring assurances)

﻿

[Neither] [the company/the Borrower/the Debtor] nor any member of the group of
any member of the management, executive employee or other employee, is currently
affected by the sanctions, is a sanctioned person or violates any sanctions
whatsoever.





--------------------------------------------------------------------------------

 



3.



General obligations

Sanctions

﻿

[The company/the Borrower/the Debtor] will not use the monies from the
[loan/loans] or from other services provided by UniCredit Bank Austria AG,
either directly or indirectly, or lend these to a subsidiary, a joint-venture
partner or another person, invest or other provide these, (i) to finance any
[prohibited] activities or deals from or with a sanctioned person or in a
sanctioned country, and/or to provide services (ii) that would in any other way
lead to a person violating sanctions.

﻿

Other provisions

﻿

1.



You and the co-debtor(s) hereby agree that we are entitled to charge you and
respectively to charge your transaction account, with interest, for all and any
other ancillary fees incurred during the business relationship, as well as any
amounts that we are entitled to charge you for any reason whatsoever (such as
dunning fees, and costs and fees of any type), cash expenditures and expenses
that are connected with the granting of the loan, collateral, processing,
increase and debt recovery of the loan, even if these are not determined by the
courts.

 

2.



It is hereby agreed that for the entire term of this loan, you will adequately
insure all your investments and stocks against all usual risks and ensure the
timely payment of the premium. You also agree, upon our specific request, to
assign to us all receivables that are owed to you by the insurance company in
any case of loss based on the concluded insurance policy.

﻿

3.a)We take the liberty of establishing, by mutual agreement, that when taking
out loans with other credit institutions, you will inform us about the provision
of securities of any kind whatsoever, and about the conclusion of leasing and
factoring agreements.

﻿

b)Furthermore, without our consent you will not grant any loans to third
parties, nor assume liabilities in favour of third parties, except within your
usual business activities.

﻿

c) You also allow us, either for valuable consideration or free of charge, to
sell, encumber or assign your relevant assets, or otherwise to dispose thereof,
decreasing their value, without our consent.

﻿

d)Furthermore, you and the co-debtor(s) will inform us about any 50% or majority
shareholdings in other companies. Our consent is required for any measures such
as changes to the ownership structure in assets that are decided as
collateralisation, or which might lead to a reduction in the value of such
assets, as well as the contractual change of ownership in the borrowing company
or a major part thereof, and respectively all changes in the company capital.

﻿

e)All obligations assumed by you and the co-debtor(s) with regard to this loan,
will be transferred to the respective legal successor(s). Regardless of this,
however, unless otherwise agreed, your liability and that of your co-debtor(s)
will expressly remain.

﻿

4.You and the co-debtor(s) will inform us without delay, during the term of the
loan, of any change in your/their business/mailing address. We will send all
mail to the last address provided to us. Notification send in this way will been
deemed legally valid.

﻿

5. a)It is hereby agreed that during the term of the loan, you will submit to us
the financial statements as well as the profit and loss statements of your
company/group of companies, respectively after they have been issued (at the
latest, however, six months after the balance sheet date), and to issue us with
interim financial statements at our request. (This applies accordingly to
income/expenses calculations). You hereby authorise us to request these
documents also directly from your tax consultant and release your tax consultant
for this



--------------------------------------------------------------------------------

 

purpose from his/her ethical obligation to maintain secrecy. You will
furthermore allow us to examine your accounts and visit your premises. Any costs
incurred thereby will be at your expense.

﻿

b)You and the co-debtor(s) will inform us without delay, during the term of the
loan, of any major changes in your/their financial situation and earning
capacity, as well as those of the co-debtors.

﻿

c)We kindly request you to inform us as early as possible of any trade authority
requirements (in particular also relating to the environment), which might
considerably influence the economic situation of your company.

﻿

6.If we learn of circumstances before the loan is used, which we believe reduce
the security of the credit claim, the loan commitment will be deemed to have
been revoked. In this case, all fees and costs must be reimbursed to us.

﻿

7. If the underlying business requirements of this loan agreement change
considerably due to events, such as official decrees, legal amendments etc.,
that cannot be influenced by the parties to the contract, contractual
adjustments may be demanded in reference to the changed framework conditions.

﻿

8. Contributions serve primarily for the correction of any costs, expenditures,
fees, commission and any interest/arrears interest due. Once all the
aforementioned payables have been settled, the shares in the capital of the loan
in question will be adjusted. Any withdrawals exceeding the credit line and
unsecured capital shares are deemed as priority in this connection. Any
different purpose for contributions requires out express consent.

﻿

9. We are entitled, should you and the co-debtor(s) fall in arrears with even a
single payment in spite of a reminder, after a grace period of at least 14 days
has been set, to demand immediate payment of the total claim.

﻿

10. We are entitled, without notifying the co-debtor(s), to grant extensions and
deferred payment terms.

﻿

11. The failure to exercise rights does not imply in any way that the Borrower
waives such rights.

﻿

12. When granting the loan, we may work on the assumption that you will avail
yourself of the services of our bank to a reasonable extent for your banking
transactions.

﻿

13. You hereby confirm that you are taking out the loan in question for your own
account.

﻿

14.Any use of the loan money for the purchase of shares of UniCredit S.p.A. is
excluded pursuant to Section 66a Aktiengesetz [Stock Corporation Act].

﻿

15.Pursuant to Section 11(4) ESAEG [Einlagensicherungs- und
Anlegerentschädigungsgesetz = Deposit Guarantee Schemes and Investor
Compensation Act] (Federal Gazette I. no. 117/2015), your liabilities to the
Lender, which became due for payment before or at least on the date on which the
claim arises (as in the case of outstanding loan instalments), can be set off
against your capital contributions when calculating the amount to be reimbursed
in the case of a claim on the part of the Borrower. 

﻿

16.You and the co-debtor(s) expressly and irrevocably authorised us to obtain
any information we believe to be important from authorities, courts (e.g. copies
and notifications from the register of persons etc.), as well as insurance
undertakings, and authorise the authorities, courts and insurance undertakings
to provide such information and take action in this respect. 

﻿





--------------------------------------------------------------------------------

 

17.For any legal disputes, the competent district court of Vienna is the agreed
place of jurisdiction (Section 104 JN); we reserve the right, however, to sue
you before any other ordinary court of law in Austria. Austrian law applies.

﻿

18.Unless any other provisions have been made, for the contractual relationship
in place between us, the "General terms and conditions of business of UniCredit
Bank Austria AG" shall apply.

﻿

All and any effects of this loan agreement will be fully transferred, both on
the Borrower's and on the Lender's side, to any universal successor.

﻿

In conclusion, we request both you and any co-debtors to confirm your agreement
with this letter, and to accept all the provisions herein, by placing your
legally binding signature on the attached response letter, whereby we will keep
this offer open for one month. Please return this to us within one week after
signing.

﻿

﻿

Best regards

﻿

UniCredit Bank Austria AG

/s/ Mr. Roman Rabak

/s/ Mrs. Karin Winter

﻿

Agreed:

﻿

﻿

 

 

Vienna, August 13, 2018

 

/s/ Andreas Terler

Place, Date

 

Legally binding signature (s) of Borrower, Century Resorts Management GmbH

﻿

Agreed:

﻿

﻿

 

 

Colorado Springs, August 13, 2018

 

/s/ Margaret Stapleton

Place, Date

 

Legally binding signature (s) of Guarantor

(= Co- debtor), Century Casinos, Inc.

﻿



--------------------------------------------------------------------------------